DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Application Status
Claims 1-12 are pending and have been examined in this application. 
This communication is the first action on the merits.
Information disclosure statement (IDS) has been filed on 01/18/ 2021 and reviewed by the Examiner. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Claim Objections
Claim 10 is objected to because of the following informalities: the rejected limitation(s) “the method of claim 9, wherein the system is a server” appears to be a typographical error and should be “the system of claim 9, wherein the system is a server”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 line 4, the recited limitation “a navigable element” is indefinite. It is unclear to the examiner if this is referring to the navigable element recited previously or a different navigable element. Further in line 15, the recited limitation “the data” is indefinite. It is unclear to the examiner if this is referring to the data of whether the navigable element is still affected by the previous precipitation, or the position data. Further in line 17, the recited limitation “the element” is indefinite. It is unclear to the examiner if this is referring to the navigable element or a different element with insufficient antecedent basis in the claim. 
In claim 2 lines 5-6, the recited limitation(s) “a congestion event as affecting the navigable element” is/are indefinite. It is unclear to the examiner if this is referring to the congestion event affecting the navigable element recited previously in claim 1 line 19 or a different congestion event. 
In claim 3 lines 4 and 7-8, the recited limitation “the congestion event” is indefinite. It is unclear to the examiner if this is referring to the congestion event affecting the navigable element” as recited in claim 1 line 19 or is referring to “the congestion event affecting traffic flow” as recited in claim 2 line 2. 
In claim 4 line 3, the recited limitation “of the segments” is indefinite. It is unclear to the examiner if this is referring to the one or more segments of an electronic map recited previously or different segments. Further in line 4 the recited limitation “the segment” is indefinite. There is insufficient antecedent basis for this limitation in the claim. Further in line 6, the recited limitation “the value” is indefinite. There is insufficient antecedent basis for this limitation in the claim. Further in line 8, the recited limitation “the absence of any precipitation weather event” is indefinite. There is insufficient antecedent basis for this limitation in the claim. Further in line 14, the recited limitation “a plurality of devices” and in line 16, the recited limitation “a speed of travel “are indefinite. It is unclear to the examiner if these are referring to the plurality of devices recited previously and speed of travel recited previously or are different plurality of devices and speed of travel. 
In claim 5 line 6, the recited limitation “the amount of precipitation remaining” is indefinite. There is insufficient antecedent basis for this limitation in the claim. Further in line 8, the recited limitation “the movement of a plurality of devices” is indefinite. There is insufficient antecedent basis for this limitation in the claim. Further in line 13, the recited limitation “the data” is indefinite. It is unclear to the examiner what data is being referred to or if this is a limitation with insufficient antecedent basis in the claim. 
In claim 6 line 3, the recited limitation “of the segments” is indefinite. It is unclear to the examiner if this is referring to the one or more segments of an electronic map recited previously or different segments. Further in line 4 the recited limitation “the segment” is indefinite. There is insufficient antecedent basis for this limitation in the claim. Further in line 6, the recited limitation “the value” is indefinite. There is insufficient antecedent basis for this limitation in the claim. Further in line 8, the recited limitation “the absence of any precipitation weather event” is indefinite. There is insufficient antecedent basis for this limitation in the claim. Further in line 14, the recited limitation “a plurality of devices” and in line 16, the recited limitation “a speed of travel “are indefinite. It is unclear to the examiner if these are referring to the plurality of devices recited previously and speed of travel recited previously or are different plurality of devices and speed of travel. 
In claim 7 line 8, the recited limitation “the amount of precipitation remaining” is indefinite. There is insufficient antecedent basis for this limitation in the claim. Further in line 10, the recited limitation “the movement” is indefinite. There is insufficient antecedent basis for this limitation in the claim. Further in line 17, the recited limitation “the data” is indefinite. It is unclear to the examiner what data is being referred to. 
In claim 9 line 8, the recited limitation “the amount of precipitation remaining” is indefinite. There is insufficient antecedent basis for this limitation in the claim. Further in line 10, the recited limitation “the movement” is indefinite. There is insufficient antecedent basis for this limitation in the claim. Further in line 16, the recited limitation “the data” is indefinite. It is unclear to the examiner what data is being referred to. 
Claims 8 and 11-12 are rejected for being dependent upon a rejected claim. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  
101 Analysis
Based upon consideration of all of the relevant factors with respect to the claim as a whole, the claim is determined to be directed to an abstract idea.  The rationale for this determination is explained below:  
When considering subject matter eligibility under 35 U.S.C. § 101 under the 2019 Revised Patent Subject Matter Eligibility Guidance, the Office is charged with determining whether the scope of the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). 
If the claim falls within one of the statutory categories (Step 1), the Office must then determine the two-prong inquiry for Step 2A whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), and if so, whether the claim is integrated into a practical application of the exception.  
Claims 1-12 are rejected under 35 U.S.C. 101 because the claim invention is directed to an abstract idea without significantly more. 
101 Analysis – Step 1: statutory category   
Independent claims 1, 5, 7, and 9 are rejected under 35 USC §101 because the claimed invention is directed to a process and machine respectively, which are statutory categories of invention (Step 1: Yes).  
101 Analysis – Step 2A Prong 1: Judicial Exception Recited
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The abstract idea falls under “Mental Processes” Grouping. 
Independent claims 1, 5, 7, and 9 recite identifying navigable elements along which traffic flow remains affected by a previous precipitation based weather condition in a navigable network within a geographic area; determine a current speed of travel along the navigable element; comparing the current speed of travel to a free flow speed for the navigable element; determining that the navigable element remains affected by the previous precipitation based weather condition when the data indicates the navigable element is still affected by the previous precipitation based weather condition and the comparison indicates the current speed of travel along the element is reduced relative to the free flow speed for the navigable element by less than a threshold associated with identifying a congestion event as affecting the navigable element; determining that a cause of the congestion event is attributable to the previous precipitation based weather condition using one or more attributes of the congestion event when the data indicates the navigable element is still affected by the previous precipitation based weather condition; associating data indicative of the previous precipitation based weather condition with the congestion event when the cause of the congestion event is determined to be attributable to the previous precipitation based weather condition. That is, nothing in the claim(s) limitation(s) preclude the steps form practically being performed in the mind. For example, the claim(s) limitations encompass a person looking at traffic flow data, data of vehicles speed, precipitation data, weather condition, congestion events data of navigable elements could determine current speed of travel, compare speed of travel to flow of travel, determine effectiveness of a navigable element, determine cause of congestion, and associate congestion event to precipitation weather. The mere nominal recitation of “a processor,; a memory” in claim 7 to perform the abstract idea does not take the claim limitation(s) out of the mental process grouping. Thus, the claim recites a mental process. (Step 2A – Prong 1: Judicial Exception Recited: Yes).
101 Analysis – Step 2A Prong 2: Practical Application 
The independent claim(s) recite(s) the additional limitations of obtaining data indicative of whether a navigable element is still affected by the previous precipitation based weather condition based on a quantity parameter representative of an amount of precipitation remaining on the navigable element; obtaining positional data relating to a movement of a plurality of devices along the navigable element with respect to time; using the positional data to determine a current speed of travel along the navigable element generating data indicative of a weather event affecting traffic flow along the navigable element; a processor, and memory. The obtaining step is recited at a high level of generality (i.e., as a general means of gathering data of navigable elements), and amount to mere data gathering, which is a form of insignificant extra-solution activity. The generating step(s) is/are recited at a high level of generality (i.e. as a general action or change being taken) and amounts to mere post solution actions, which is a form of insignificant extra-solution activity. The recited additional limitation(s) of a a processor and memory are recited at a high level of generality and merely function to automate the generating steps.  
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim(s) is/are directed to the abstract idea (Step 2A—Prong 2:  Practical Application?: No).
101 Analysis – Step 2B: Inventive Concept 
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.  
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the obtaining and generating steps were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The specification does not provide any indication that these steps are performed by anything other than conventional components performing the conventional activity (steps) of the claim.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.  Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer. The claim is ineligible (Step 2B:  Inventive Concept?: No).  
Dependent claims 2-4, 6, 8, and 10-12 do not include any other additional elements that are sufficient to amount to significantly more than the judicial exception. 
Therefore, the claims 1-12 are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over BAI (US 20140303806 A1) in view of Lewis (US 20150120174 A1). 
With respect to claim 1, Bai discloses a method for identifying navigable elements along which traffic flow remains affected by a previous precipitation based weather condition in a navigable network within a geographic area (see at least [0008-0010], [0018], [0021], [0044], [0093], [0163], [0179], and [Fig. 8]), the method comprising: 
obtaining data indicative of whether a navigable element is still affected by the previous precipitation based weather condition based on a quantity parameter representative of an amount of precipitation remaining on the navigable element (see at least [0044], [0102], [0107], [0169], 00170], and [0213], Bai discloses positive and negative data affecting the running value 802 as desired, wherein the running value 802 could be created for different genre (precipitation, potholes, and other road conditions.) and indicate parameters (such as by an amount, level, percentage associated with the parameter, event, circumstance, or condition.).).
obtaining positional data relating to a movement of a plurality of devices along the navigable element with respect to time (see at least [0044], [0093], [0106], [0108], [0110], [0123], and [0222]); 
using the positional data to determine a current speed of travel along the navigable element (see at least [0044], [0093], [0106], [0108], [0110], [0123], and [0222]); 
determining that the navigable element remains affected by the previous precipitation based weather condition when the data indicates the navigable element is still affected by the previous precipitation based weather condition (see at least [0008-0010], [0018], [0021], [0044], [0093], [0163], [0179], and [Fig. 8])
generating data indicative of a weather event affecting traffic flow along the navigable element (see at least [0044], [0102], [0107], [0169], 00170], and [0213]).
However, BAI do not specifically teach comparing the current speed of travel to a free flow speed for the navigable element; 
determining that the navigable element remains affected by the previous precipitation based weather condition when the comparison indicates the current speed of travel along the element is reduced relative to the free flow speed for the navigable element by less than a threshold associated with identifying a congestion event as affecting the navigable element. 
Lewis teaches comparing the current speed of travel to a free flow speed for the navigable element (see at least [0021]); 
determining that the navigable element remains affected by the previous precipitation based weather condition when the comparison indicates the current speed of travel along the element is reduced relative to the free flow speed for the navigable element by less than a threshold associated with identifying a congestion event as affecting the navigable element (see at least [0021], [0019], [0033], and [0063]).
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified BAI to include a negative opinion as the vehicle speed comparison by incorporating the teachings of Lewis of comparing the current speed of travel to a free flow speed for the navigable element; determining that the navigable element remains affected by the previous precipitation based weather condition when the comparison indicates the current speed of travel along the element is reduced relative to the free flow speed for the navigable element by less than a threshold associated with identifying a congestion event as affecting the navigable element. This would be done to improve estimation of traffic volume (congestion) and thus increases driver’s convenience. 
With respect to claim 2, Bai do not specifically teach generating data indicative of a congestion event affecting traffic flow along the navigable element when the comparison indicates the current speed of travel along the navigable element is reduced relative to the free flow speed for the navigable element by more than the threshold associated with identifying a congestion event as affecting the navigable element.
Lewis teaches generating data indicative of a congestion event affecting traffic flow along the navigable element when the comparison indicates the current speed of travel along the navigable element is reduced relative to the free flow speed for the navigable element by more than the threshold associated with identifying a congestion event as affecting the navigable element (see at least [0021], [0019], [0033], [0063], and [0065]).
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified BAI to include a negative opinion as the vehicle speed comparison by incorporating the teachings of Lewis of generating data indicative of a congestion event affecting traffic flow along the navigable element when the comparison indicates the current speed of travel along the navigable element is reduced relative to the free flow speed for the navigable element by more than the threshold associated with identifying a congestion event as affecting the navigable element. This would be done to improve estimation of traffic volume (congestion) and thus increases driver’s convenience. 
With respect to claim 3, Bai do not specifically teach determining that the cause of the congestion event is attributable to the previous precipitation based weather conditions using one or more attributes of the congestion event when the data indicates the navigable element is still affected by the previous precipitation based weather condition; and
associating data indicative of the previous precipitation based weather condition with the identified congestion event when the cause of the congestion event is determined to be attributable to the previous precipitation based weather condition.
Lewis discloses determining that the cause of the congestion event is attributable to the previous precipitation based weather conditions using one or more attributes of the congestion event when the data indicates the navigable element is still affected by the previous precipitation based weather condition (see at least [0003], [0021], [0019], [0033], [0063], and [0065], Lewis teaches that congestion threshold maybe a variable as a function of weather (rain, snow, tornado, etc.) which implies determining cause of congestion is related (attributable) to previous weather condition(s).); and
associating data indicative of the previous precipitation based weather condition with the identified congestion event when the cause of the congestion event is determined to be attributable to the previous precipitation based weather condition (see at least [0003], [0021], [0019], [0033], [0063], and [0065], Lewis teaches that congestion threshold maybe a variable as a function of weather with attributes (rain, snow, tornado, etc.), thus associating data of weather condition with identified congestion.).
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified BAI to include a negative opinion as the vehicle speed comparison by incorporating the teachings of Lewis of determining that the cause of the congestion event is attributable to the previous precipitation based weather conditions using one or more attributes of the congestion event when the data indicates the navigable element is still affected by the previous precipitation based weather condition; and associating data indicative of the previous precipitation based weather condition with the identified congestion event when the cause of the congestion event is determined to be attributable to the previous precipitation based weather condition. This would be done to improve estimation of traffic volume (congestion) and thus increases driver’s convenience.
With respect to claim 4, BAI discloses wherein navigable elements are represented by one or more segments of an electronic map (see at least [0056-0057], [0163], [0169], and [0173-0174]), wherein at least some of the segments of the electronic map are each associated with data indicative of a quantity parameter for the segment (see at least [0056-0057], [0133], [0163], [0169], and [0173-0174]), the quantity parameter being indicative of the amount of precipitation remaining on the navigable element or portion thereof represented by the segment (see at least [0056-0057], [0133], [0163], [0169], and [0173-0174]), wherein the value of the quantity parameter varies according to a predefined function with respect to time such that the quantity parameter decreases in the absence of any precipitation weather event (see at least [0008-0010], [0018], [0021], [0044], [0093], [0163], [0179], and [Fig. 8]), and wherein the quantity parameter representative of the amount of precipitation remaining on the navigable element is determined by: 
obtaining weather data indicative of one or more precipitation weather events in a geographic area, wherein each precipitation weather event affects at least a portion of the geographic area (see at least [0056-0057], [0133], [0163], [0169], and [0173-0174]); 
obtaining positional data relating to the movement of a plurality of devices along one or more of the navigable elements with respect to time (see at least [0044], [0093], [0106], [0108], [0110], [0123], and [0222]);
identifying one or more segments representative of navigable elements within the portions of the geographic area affected by the one or more precipitation weather events (see at least [0008], [0163], [0181], and [Fig. 8]) and increasing, for each of the one or more identified segments, the value of the quantity parameter associated with the segment (see at least [0008], [0163], [0181], and [Fig. 8]).
However, BAI do not specifically teach using the positional data to determine a speed of travel of devices along the one or more navigable elements;
comparing, for each of the one or more identified segments, the determined speed of travel to an expected speed of travel for the segment and decreasing the value of the quantity parameter associated with the segment based on a difference between the determined speed of travel and the expected speed of travel.
Lewis teaches using the positional data to determine a speed of travel of devices along the one or more navigable elements (see at least [0026], [0045] and [0047-0050]); 
comparing, for each of the one or more identified segments, the determined speed of travel to an expected speed of travel for the segment and decreasing the value of the quantity parameter associated with the segment based on a difference between the determined speed of travel and the expected speed of travel (see at least [0003], [0019], [0021], [0023], [0019], [0033], [0047-0050], [0063], and [0065], Lewis teaches that congestion may be defined on speed or flow.).
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified BAI to include a negative opinion as the vehicle speed comparison by incorporating the teachings of Lewis of using the positional data to determine a speed of travel of devices along the one or more navigable elements; comparing, for each of the one or more identified segments, the determined speed of travel to an expected speed of travel for the segment and decreasing the value of the quantity parameter associated with the segment based on a difference between the determined speed of travel and the expected speed of travel. This would be done to improve estimation of traffic volume (congestion) and thus increases driver’s convenience.
With respect to claim 5, BAI discloses a method for identifying navigable elements along which traffic flow remains affected by a previous precipitation based weather condition in a navigable network within a geographic area [0008-0010], [0018], [0021], [0044], [0093], [0163], [0179], and [Fig. 8]), the method comprising: 
obtaining data indicative of whether a navigable element is still affected by the previous precipitation based weather condition based on a quantity parameter representative of the amount of precipitation remaining on the navigable element (see at least [0044], [0102], [0107], [0169], 00170], and [0213], Bai discloses positive and negative data affecting the running value 802 as desired, wherein the running value 802 could be created for different genre (precipitation, potholes, and other road conditions.) and indicate parameters (such as by an amount, level, percentage associated with the parameter, event, circumstance, or condition.).); 
obtaining positional data relating to the movement of a plurality of devices along the navigable element with respect to time (see at least [0044], [0093], [0106], [0108], [0110], [0123], and [0222]).
However, BAI do not specifically disclose using the positional data to identify a congestion event as affecting traffic flow along the navigable element; 
determining that a cause of the congestion event is attributable to the previous precipitation based weather condition using one or more attributes of the congestion event when the data indicates the navigable element is still affected by the previous precipitation based weather condition; and 
associating data indicative of the previous precipitation based weather condition with the congestion event when the cause of the congestion event is determined to be attributable to the previous precipitation based weather condition.
Lewis teaches using the positional data to identify a congestion event as affecting traffic flow along the navigable element (see at least [0026], [0045] and [0047-0050]); 
determining that a cause of the congestion event is attributable to the previous precipitation based weather condition using one or more attributes of the congestion event when the data indicates the navigable element is still affected by the previous precipitation based weather condition (see at least [0003], [0021], [0019], [0033], [0063], and [0065], Lewis teaches that congestion threshold maybe a variable as a function of weather (rain, snow, tornado, etc.) which implies determining cause of congestion is related (attributable) to previous weather condition(s).); and 
associating data indicative of the previous precipitation based weather condition with the congestion event when the cause of the congestion event is determined to be attributable to the previous precipitation based weather condition (see at least [0003], [0021], [0019], [0033], [0063], and [0065], Lewis teaches that congestion threshold maybe a variable as a function of weather with attributes (rain, snow, tornado, etc.), thus associating data of weather condition with identified congestion.).
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified BAI to include a negative opinion as the vehicle speed comparison by incorporating the teachings of Lewis of using the positional data to identify a congestion event as affecting traffic flow along the navigable element; determining that a cause of the congestion event is attributable to the previous precipitation based weather condition using one or more attributes of the congestion event when the data indicates the navigable element is still affected by the previous precipitation based weather condition; and associating data indicative of the previous precipitation based weather condition with the congestion event when the cause of the congestion event is determined to be attributable to the previous precipitation based weather condition. This would be done to improve estimation of traffic volume (congestion) and thus increases driver’s convenience.
With respect to claim 6, BAI discloses wherein the navigable elements are represented by one or more segments of an electronic map (see at least [0056-0057], [0163], [0169], and [0173-0174]), wherein at least some of the segments of the electronic map are each associated with data indicative of a quantity parameter for the segment (see at least [0056-0057], [0133], [0163], [0169], and [0173-0174]), the quantity parameter being indicative of the amount of precipitation remaining on the navigable element or portion thereof represented by the segment (see at least [0056-0057], [0133], [0163], [0169], and [0173-0174]), wherein the value of the quantity parameter varies according to a predefined function with respect to time such that the quantity parameter decreases in the absence of any precipitation weather event (see at least [0008-0010], [0018], [0021], [0044], [0093], [0163], [0179], and [Fig. 8]), and wherein the quantity parameter representative of the amount of precipitation remaining on the navigable element is determined by: 
obtaining weather data indicative of one or more precipitation weather events in the geographic area, wherein each precipitation weather event affects at least a portion of the geographic area (see at least [0044], [0102], [0107], [0169], 00170], and [0213], Bai discloses positive and negative data affecting the running value 802 as desired, wherein the running value 802 could be created for different genre (precipitation, potholes, and other road conditions.) and indicate parameters (such as by an amount, level, percentage associated with the parameter, event, circumstance, or condition.).); 
obtaining positional data relating to the movement of a plurality of devices along one or more of the navigable elements with respect to time (see at least [0044], [0093], [0106], [0108], [0110], [0123], and [0222]);
identifying one or more segments representative of navigable elements within the portions of the geographic area affected by the one or more precipitation weather events (see at least [0008], [0163], [0181], and [Fig. 8]) and increasing, for each of the one or more identified segments, the value of the quantity parameter associated with the segment (see at least [0008], [0163], [0181], and [Fig. 8]).
However, BAI do not specifically teach using the positional data to determine a speed of travel of devices along the one or more navigable elements;
comparing, for each of the one or more identified segments, the determined speed of travel to an expected speed of travel for the segment and decreasing the value of the quantity parameter associated with the segment based on a difference between the determined speed of travel and the expected speed of travel.
Lewis teaches using the positional data to determine a speed of travel of devices along the one or more navigable elements (see at least [0026], [0045] and [0047-0050]); 
comparing, for each of the one or more identified segments, the determined speed of travel to an expected speed of travel for the segment and decreasing the value of the quantity parameter associated with the segment based on a difference between the determined speed of travel and the expected speed of travel (see at least [0003], [0019], [0021], [0023], [0019], [0033], [0047-0050], [0063], and [0065], Lewis teaches that congestion may be defined on speed or flow.).
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified BAI to include a negative opinion as the vehicle speed comparison by incorporating the teachings of Lewis of using the positional data to determine a speed of travel of devices along the one or more navigable elements; comparing, for each of the one or more identified segments, the determined speed of travel to an expected speed of travel for the segment and decreasing the value of the quantity parameter associated with the segment based on a difference between the determined speed of travel and the expected speed of travel. This would be done to improve estimation of traffic volume (congestion) and thus increases driver’s convenience.
With respect to claim 7, it is a system claim that recite substantially the same limitations as the respective method claim 1. As such, claim 7 is rejected for substantially the same reasons given for the respective method claim 1 and are incorporated herein (see claim 1 above for rationale of obviousness, motivation, and reason to combine).
With respect to claim 8, BAI discloses wherein the system is a server (see at least [0058] and [0088-0089]).
With respect to claim 9, it is a system claim that recite substantially the same limitations as the respective method claim 5. As such, claim 9 is rejected for substantially the same reasons given for the respective method claim 5 and are incorporated herein (see claim 5 above for rationale of obviousness, motivation, and reason to combine).
With respect to claim 10, BAI discloses wherein the system is a server (see at least [0058] and [0088-0089]).
With respect to claim 11, BAI discloses a non-transitory computer-readable storage medium storing instruction that, when executed by a system, cause the system to perform the method of claim 1 (see at least [0072], [0088], and [claim 1]).
With respect to claim 12, BAI discloses a non-transitory computer-readable storage medium storing instruction that, when executed by a system, cause the system to perform the method of claim 1 (see at least [0072], [0088], and [claim 1]).

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLA A KHALED whose telephone number is (571)272-9174. The examiner can normally be reached Monday-Thursday 8:00 Am-5:00, every other Friday 8:00A-5:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K./           Examiner, Art Unit 3667                                                                                                                                                                                             
/RACHID BENDIDI/           Primary Examiner, Art Unit 3667